DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on July 28, 2022.
Claim 1 has been amended. 
Claims 2, 4, 8, 15-16, and 19 have been canceled. 
Claims 21 and 22 are new. 
Claims 1, 3, 5-7, 9-14, 17-18, and 20-22 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed June 28, 2022, with respect to Claim 5 have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn. Applicant has corrected the claim status identifier of claim 5. 
Applicant’s arguments, see Pg. 8, filed June 28, 2022, with respect to Claim 19 have been fully considered and are persuasive.  The double patenting objection of claim 19 has been withdrawn. Applicant has canceled the duplicate claim 19. 
Applicant’s arguments, see Pg. 8, filed June 28, 2022, with respect to Claims 15-16 have been fully considered and are persuasive.  The 112(d) rejection of the claims has been withdrawn. Applicant has canceled the claims 15-16. 
Applicant’s arguments with respect to claim(s) 1-3, 5, 10-11, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 3, 5, 9, and 10-14objected to because of the following informalities:
Regarding claim 1, “an operation panel which is a touch panel type and which switches the friction mechanism between the first state and the second state” should be changed to “an operation panel configured to switch the friction mechanism between the first state and the second state, wherein the operation panel is a touch panel type” in order to correct a grammatical informality. Claims 3, 5, 9, and 10-14 are objected to by virtue of their dependency. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daugirdas (U.S. 2018/0298970) in view of Tsukamoto (JP 2002102214; all notations directed to Translated Tsukamoto) and Barker (U.S. 2013/0279663).
Regarding claim 1:
Daugirdas discloses a radiography apparatus comprising:
 an irradiation unit (Fig. 1, 20) that emits radiation;
 an arm (Fig. 1, 16) that is capable of holding the irradiation unit (Fig. 1, 20) and an image receiving unit (fig. 1, 18) that receives the radiation ([0021], source and detector are mounted on C-arm), which has been emitted from the irradiation unit and transmitted through a subject ([0022], source and detector are used to obtain image of a patient), in a facing posture (Fig. 1, detector 18 faces source 20); 
a support portion (Fig. 1, 22) that supports the arm (Fig. 1, 16); 
a displacement mechanism (Fig. 1, rotation device 32 and track 14), which is a rotation mechanism ([0024], rotation device), that rotates the arm ([0024], rotation device allows C-arm to rotate) and that displaces the arm (Fig. 1, 16) with respect to the support portion ([0019], rotation device and track allow C-arm to rotate); and 
a friction mechanism (Fig. 1, brake assembly 12; [0024], brake assembly with braking force) that is switchable between a first state ([0024], handle at a second position changes amount of braking force) in which a frictional force is applied to the arm ([0024], braking force applied to C-arm) in a direction opposite to a direction in which the arm is displaced ([0024], braking force applied to C-arm in a first direction) and a second state in which the frictional force applied to the arm is less than the frictional force in the first state ([0024], second amount of friction is less than the first amount of friction).
However, Daugirdas fails to disclose an electromagnetic brake that locks the rotation of the arm by the rotation mechanism; and an operation panel which is a touch panel type and which switches the friction mechanism between the first state and the second state.
Tsukamoto teaches an electromagnetic brake that locks the rotation of the arm by the rotation mechanism (Translated Tsukamoto; [0017] and [0044], electromagnetic brake).
Barker teaches an operation panel ([0026], user controlled electrical switching mechanism) which is a touch panel type ([0026], touch screen interface) and which switches the friction mechanism between the first state and the second state ([0026], switching between locked and unlocked).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the radiography apparatus of Daugirdas with the electromagnetic brake taught by Tsukamoto in order to increase patient safety by reducing the risk of collision (Tsukamoto; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the radiography apparatus of Daugirdas with the operational panel taught by Barker in order to improve efficiency by reducing the physical effort for easier and faster use  (Barker; [0035]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3:
The combination of Daugirdas, Tsukamoto and Barker discloses the radiography apparatus according to claim 1, 
wherein the arm (Daugirdas; Fig. 1, 16) is capable of being displaced by only a manual operation (Daugirdas; [0019], C-arm can be rotated manually).
Regarding claim 10:
The combination of Daugirdas, Tsukamoto and Barker discloses the radiography apparatus according to claim 1, 
wherein the rotation mechanism (Daugirdas; Fig. 1, 32) has a rotation shaft (Daugirdas; [0024], rotation device allows for rotation of the C-arm) that is rotated with the rotation of the arm (Daugirdas; [0024], rotation device allows for rotation of the C-arm), and the electromagnetic brake (Translated Tsukamoto; [0017] and [0044], electromagnetic brake) is connected to the rotation shaft (Translated Tsukamoto; [0017] and [0044], electromagnetic brake connection to shaft and gear).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the radiography apparatus of Daugirdas with the electromagnetic brake taught by Tsukamoto in order to increase patient safety by reducing the risk of collision (Tsukamoto; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daugirdas (U.S. 2018/0298970) in view of Tsukamoto (JP 2002102214; all notations directed to Translated Tsukamoto) and Barker (U.S. 2013/0279663) as applied to claim 1 above, and further in view of Dehler (DE 102004022804; notations directed to translated Dehler). 
Regarding claim 5:
The combination of Daugirdas, Tsukamoto and Barker discloses the radiography apparatus according to claim 1.
However, the combination of Daugirdas, Tsukamoto and Barker fails to disclose wherein the image receiving unit is attachable to and detachable from the arm.
Dehler teaches wherein the image receiving unit is attachable to and detachable from the arm (Translated Dehler; [0008], detector is removable from C-arm).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the detector of Daugirdas, Tsukamoto and Barker with the removable Detector taught by Dehler. One would have been motivated to make such substitution in order to prevent low quality imaging by replacing damaged equipment. Therefore, it would have been obvious to one of an ordinary skill in the art to substitute the detector of Daugirdas, Tsukamoto and Barker with the removable Detector taught by Dehler to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Daugirdas (U.S. 2018/0298970) in view of Tsukamoto (JP 2002102214; all notations directed to Translated Tsukamoto) and Barker (U.S. 2013/0279663) as applied to claim 1 above, and further in view of Fujii (U.S. 6,609,826).
Regarding claim 14:
The combination of Daugirdas, Tsukamoto and Barker discloses the radiography apparatus according to claim 1.
However, the combination of Daugirdas, Tsukamoto and Barker fails to disclose further comprising: an operation handle that is provided independently of the arm and is manually operated to input an operation force for displacing the arm to the displacement mechanism
Fujii teaches an operation handle (Fig. 5, grip 603) that is provided independently of the arm (Fig. 5, grip 603 attached to source) and is manually operated to input an operation force for displacing the arm to the displacement mechanism (Col. 10, lines 21-31, operator can rotate C-arm using grips). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the radiography apparatus of Daugirdas, Tsukamoto and Barker with the operation handle taught by Fujii in order to improve the movement of the C-arm by the operator for better positioning (Fujii; col. 10, lines 10-30). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Daugirdas (U.S. 2018/0298970) in view of Tsukamoto (JP 2002102214; all notations directed to Translated Tsukamoto) and Dirauf (WO 2020239187; All notations directed to translated Dirauf).
Regarding claim 21:
Daugirdas discloses a radiography apparatus comprising:
 an irradiation unit (Fig. 1, 20) that emits radiation;
 an arm (Fig. 1, 16) that is capable of holding the irradiation unit (Fig. 1, 20) and an image receiving unit (fig. 1, 18) that receives the radiation ([0021], source and detector are mounted on C-arm), which has been emitted from the irradiation unit and transmitted through a subject ([0022], source and detector are used to obtain image of a patient), in a facing posture (Fig. 1, detector 18 faces source 20); 
a support portion (Fig. 1, 22) that supports the arm (Fig. 1, 16); 
a displacement mechanism (Fig. 1, rotation device 32 and track 14), which is a rotation mechanism ([0024], rotation device), that rotates the arm ([0024], rotation device allows C-arm to rotate) and that displaces the arm (Fig. 1, 16) with respect to the support portion ([0019], rotation device and track allow C-arm to rotate); and 
a friction mechanism (Fig. 1, brake assembly 12; [0024], brake assembly with braking force) that is switchable between a first state ([0024], handle at a second position changes amount of braking force) in which a frictional force is applied to the arm ([0024], braking force applied to C-arm) in a direction opposite to a direction in which the arm is displaced ([0024], braking force applied to C-arm in a first direction) and a second state in which the frictional force applied to the arm is less than the frictional force in the first state ([0024], second amount of friction is less than the first amount of friction).
However, Daugirdas fails to disclose an electromagnetic brake that locks the rotation of the arm by the rotation mechanism; and an operation handle that is supported by the support portion, the operation handle being provided independently of the arm and manually operated to input an operation force for displacing the arm to the displacement mechanism.
Tsukamoto teaches an electromagnetic brake that locks the rotation of the arm by the rotation mechanism (Translated Tsukamoto; [0017] and [0044], electromagnetic brake).
Dirauf teaches an operation handle (Fig. 1, 17) that is supported by the support portion (Fig. 1, handle 17 attached to cart), the operation handle being provided independently of the arm (Fig. 1, handle 17 attached to cart) and manually operated to input an operation force for displacing the arm to the displacement mechanism (Translated Dirauf; [0032], handle 17 also for adjustment of C-arm).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the radiography apparatus of Daugirdas with the electromagnetic brake taught by Tsukamoto in order to increase patient safety by reducing the risk of collision (Tsukamoto; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the radiography apparatus of Daugirdas with the handle taught by Dirauf in order to improve efficiency by reducing the risk of errors in positioning and mode selection (Translated Dirauf; [0012]-[0014]) KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 6-7, 17-18, 20 and 22 are allowable.
Claims 9 and 11-13 would be allowable if rewritten to overcome the objection above and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Daugirdas (U.S. 2018/0298970), Dehler (DE 102004022804; notations directed to translated Dehler), Barker (U.S. 2013/0279663), and  Tsukamoto (JP 2002102214; all notations directed to Translated Tsukamoto).
Regarding claim 6:
Daugirdas discloses a radiography apparatus comprising:
 an irradiation unit (Fig. 1, 20) that emits radiation;
 an arm (Fig. 1, 16) that is capable of holding the irradiation unit (Fig. 1, 20) and an image receiving unit (fig. 1, 18) that receives the radiation ([0021], source and detector are mounted on C-arm), which has been emitted from the irradiation unit and transmitted through a subject ([0022], source and detector are used to obtain image of a patient), in a facing posture (Fig. 1, detector 18 faces source 20); 
a support portion (Fig. 1, 22) that supports the arm (Fig. 1, 16); 
a displacement mechanism (Fig. 1, rotation device 32 and track 14) that displaces the arm (Fig. 1, 16) with respect to the support portion ([0019], rotation device and track allow C-arm to rotate); and 
a friction mechanism (Fig. 1, brake assembly 12; [0024], brake assembly with braking force) that is switchable between a first state ([0024], handle at a second position changes amount of braking force) in which a frictional force is applied to the arm ([0024], braking force applied to C-arm) in a direction opposite to a direction in which the arm is displaced ([0024], braking force applied to C-arm in a first direction) and a second state in which the frictional force applied to the arm is less than the frictional force in the first state ([0024], second amount of friction is less than the first amount of friction),
wherein the displacement mechanism (Fig. 1, 32 and 14) is a rotation mechanism that rotates the arm ([0024], rotation device allows C-arm to rotate).
Dehler teaches wherein the image receiving unit is attachable to and detachable from the arm (Translated Dehler; [0008], detector is removable from C-arm),
an attachment and detachment detection unit (Translated Dehler; [0012], detector attachment is monitored with a switching contact) that detects whether or not the image receiving unit is detached from the arm (Translated Dehler; [0012], detector attachment is monitored with a switching contact).
However, the combination of Daugirdas and Dehler fails to disclose a control unit that performs control to switch the friction mechanism to the first state in a case in which the attachment and detachment detection unit detects that the image receiving unit is detached from the arm and to switch the friction mechanism to the second state in a case in which the attachment and detachment detection unit detects that the image receiving unit is attached to the arm.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 7, 17-18 and 20 are indicated as allowable by virtue of their dependency.
Regarding claim 9:
The combination of Daugirdas, Barker, and Tsukamoto discloses the radiography apparatus according to claim 1,
wherein the rotation mechanism (Daugirdas; Fig. 1, rotational device 32) has a rotation shaft (Daugirdas; Fig. 1, rotational device 32; [0024], rotation device allows for rotation of the C-arm) that is rotated with the rotation of the arm (Daugirdas; Fig. 1, 16), and
the friction mechanism (Daugirdas; Fig. 1, brake assembly 12; [0024], brake assembly with braking force) comprises a friction shaft (Daugirdas; [0029], brake assembly includes shaft), a frictional force generation unit (Daugirdas; [0024], brake pads) that is attached to the friction shaft (Daugirdas; [0024] and [0029], brake assembly includes shaft and brake pad) and generates the frictional force (Daugirdas; [0024], brake pads apply braking force).
However, the combination of Daugirdas, Barker, and Tsukamoto fails to disclose an electromagnetic clutch that switches connection and disconnection between the rotation shaft and the friction shaft to switch between the first state and the second state.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim. Claims 11-13 are indicated as allowable by virtue of their dependency. 
Regarding claim 22:
Daugirdas discloses a radiography apparatus comprising:
 an irradiation unit (Fig. 1, 20) that emits radiation;
 an arm (Fig. 1, 16) that is capable of holding the irradiation unit (Fig. 1, 20) and an image receiving unit (fig. 1, 18) that receives the radiation ([0021], source and detector are mounted on C-arm), which has been emitted from the irradiation unit and transmitted through a subject ([0022], source and detector are used to obtain image of a patient), in a facing posture (Fig. 1, detector 18 faces source 20); 
a support portion (Fig. 1, 22) that supports the arm (Fig. 1, 16); 
a displacement mechanism (Fig. 1, rotation device 32 and track 14), which is a rotation mechanism ([0024], rotation device), that rotates the arm ([0024], rotation device allows C-arm to rotate) and that displaces the arm (Fig. 1, 16) with respect to the support portion ([0019], rotation device and track allow C-arm to rotate); and 
a friction mechanism (Fig. 1, brake assembly 12; [0024], brake assembly with braking force) that is switchable between a first state ([0024], handle at a second position changes amount of braking force) in which a frictional force is applied to the arm ([0024], braking force applied to C-arm) in a direction opposite to a direction in which the arm is displaced ([0024], braking force applied to C-arm in a first direction) and a second state in which the frictional force applied to the arm is less than the frictional force in the first state ([0024], second amount of friction is less than the first amount of friction);
wherein the rotation mechanism (Fig. 1, rotational device 32) has a rotation shaft (Fig. 1, rotational device 32; [0024], rotation device allows for rotation of the C-arm) that is rotated with the rotation of the arm (Fig. 1, 16),
the friction mechanism (Fig. 1, brake assembly 12; [0024], brake assembly with braking force) comprises a friction shaft ( [0029], brake assembly includes shaft), a frictional force generation unit ( [0024], brake pads) that is attached to the friction shaft ( [0024] and [0029], brake assembly includes shaft and brake pad) and generates the frictional force ( [0024], brake pads apply braking force).
Tsukamoto teaches an electromagnetic brake that locks the rotation of the arm by the rotation mechanism (Translated Tsukamoto; [0017] and [0044], electromagnetic brake).
However, the combination of Daugirdas, and Tsukamoto fails to disclose an electromagnetic clutch that switches connection and disconnection between the rotation shaft and the friction shaft to switch between the first state and the second state.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884